            Case 5:11-cr-40085-JAR Document 134 Filed 01/04/21 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                 Plaintiff,

                 v.                                                  Case No. 11-40085-JAR-01

 RICHARD ADRIAN SANCHEZ,

                 Defendant.


                                                     ORDER

        Defendant Richard Adrian Sanchez is currently serving a sentence of 262 months’

imprisonment for possession with intent to distribute more than 500 grams of methamphetamine,

in violation of 21 U.S.C. § 841(a)(1).1 Sanchez is incarcerated at FCI Big Spring in Texas, and

his anticipated release date is July 28, 2026. The Court previously dismissed without prejudice

Sanchez’s motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).2 The Court

concluded that it lacked jurisdiction to rule on the motion because Sanchez did not allege that he

had exhausted his administrative remedies.3 This matter is now before the Court on Sanchez’s

letter (Doc. 133), which the Court liberally construes as a motion to reconsider that dismissal.4

        In support of his motion to reconsider, Sanchez submits a letter he sent to the warden of

FCI Big Spring requesting compassionate release.5 Sanchez also submits a letter, dated


        1
            Docs. 64, 74.
        2
            Doc. 132. That order also denied Sanchez’s motion for appointment of counsel. Id. at 4–5.
        3
            Id. at 4.
         4
           See, e.g., United States v. Kinard, No. 1:17-CR-00067-MR-WCM, 2020 WL 5513423 (W.D.N.C. Sept.
14, 2020) (construing the defendant’s letter providing proof of exhaustion as a motion to reconsider the court’s
denial of his compassionate release motion for failure to exhaust his administrative remedies); United States v.
Cassada, No. 617CR0034GFVTHAI, 2020 WL 5111213 (E.D. Ky. Aug. 31, 2020) (same); United States v. Jones,
No. 1:15-CR-10072-JDB-1, 2020 WL 2573250 (W.D. Tenn. May 21, 2020) (same).
        5
            Doc. 133 at 3–6.
           Case 5:11-cr-40085-JAR Document 134 Filed 01/04/21 Page 2 of 2




November 5, 2020, from the warden of his facility denying his request for compassionate

release.6 The letter indicates that the warden received Sanchez’s letter requesting compassionate

release on October 22, 2020.7

       In light of Sanchez’s letter providing proof of exhaustion, the government shall file a

response addressing the merits of Sanchez’s request for compassionate release on or before

January 18, 2021.

       IT IS THEREFORE ORDERED BY THE COURT that the government shall file a

response to Defendant Richard Adrian Sanchez’s Motion to Reconsider (Doc. 133) addressing

the merits of Sanchez’s request for compassionate release on or before January 18, 2021.

       IT IS SO ORDERED.

       Dated: January 4, 2021

                                                    S/ Julie A. Robinson
                                                    JULIE A. ROBINSON
                                                    CHIEF UNITED STATES DISTRICT JUDGE




       6
           Id. at 2.
       7
           Id.




                                                2
